DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 03/22/2021. As directed by the amendment: claims 1-3, 9 and 19 have been amended, claims 10-15 have been canceled previously, and no claims have been added. Thus, claims 1-9 and 16-21 are currently pending in this application.
Drawings
3.	In light of Applicant's Amendment/Remarks of 03/22/2021, the objection to the drawings set forth in the Office Action of 12/21/2020, is hereby withdrawn.
Claim Objections
4.	In light of Applicant's Amendment of 03/22/2021, the objection to the claims 1-9 and 16-21 set forth in the Office Action of 12/21/2020, is hereby withdrawn.
Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 03/22/2021, the rejection of claim 19 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 12/21/2020, is hereby withdrawn.
Claim 1 is vague and indefinite because it set forth that “at least the first axial end or the second axial end of the substrate comprises a region that remains uncovered by the thin layer and provides a contact for coupling to another device”. Specifically, it is unclear if the contact for coupling to another device is the same electrical contact, as recited in line 5, or different one.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter “Liu”) (Pub. No.: US 2013/0108252 A1) in view of Miyata (Pub. No.: US 2002/0027130 A1).   
Regarding claim 1, Liu discloses a heating element (heating element 50 that includes a metal tube 51, a number of thick-film resistors 52, and a sealing element 53, as presented in annotated Figure 2 and Paragraph [0038]) for a fluid pump (for pump 10), comprising: 
a substrate (defined by metal tube 51, see Paragraph [0038]) comprising a first axial end and a second axial end (comprising two axial ends 57 of the sealing tube 54 are sealed to the metal tube, as discussed in Paragraph [0038]; the axial ends 57 of the sealing tube 54 are thus pressed against the inner and outer surfaces of the axial ends of the metal ring 51, as noted in Paragraph [0042]);
a thin layer (defined by the number of thick-film resistors 52, which are formed on a surface of the metal tube 51 and running circumferentially and spaced apart from one another, see Paragraph [0038]); and 
electrical contacts (electrical contacts EC80 of the connector 80, as best seen immediately below) being in contact with the thin layer (the connector 80 is electrically connected to the connecting ends 56 of the thick-film resistors 52, as stated in Paragraph [0042], and thus, the electrical contacts EC80 are surely being in contact with the thin layer, which is defined by the thick-film resistors 52).
Particularly, Liu demonstrates as how the liquid contacts the inner surface of the metal tube 51 being heated by the thick-film resistors 52 and is heated to a desired temperature (see paragraph [0043]). Especially, in Paragraph [0038], Liu discloses 
thick-film resistors 52 of the heating member 50 that are formed on a surface of the metal tube 51 are running circumferentially and spaced apart from one another. Alternatively, as stated in Paragraph [0038], the resistors may follow a serpentine or zig zag path. Likewise, in Paragraph [0038], Liu further notes that the connecting ends 56 of the thick-film resistors 52 are exposed in an opening formed by the extending ring 55.

[AltContent: textbox (Region RE that is being uncovered by the  thick-film resistors 52 designated as the thin layer)] 
    PNG
    media_image1.png
    819
    701
    media_image1.png
    Greyscale

Most importantly, however, is that the substrate or tube 51 is surely comprising a region RE that is being uncovered by the number of thick-film resistors 52, which is designated as the thin layer. Clearly, as best seen immediately above, Liu evidently 
Although Liu discloses the majority of Applicant’s elements, he is silent as to the specifics of the thin layer.
Nonetheless, it is notoriously well-known in the art to utilize a resistive layer made of a monocrystalline, polycrystalline or amorphous material to form heating elements, as taught by Miyata.
Miyata in the same field of endeavor successfully performs a method of manufacturing an electric heating element. Specifically, in Paragraph [0299], Miyata teaches: the electric heating element of the present invention comprises an electrically heat generating mechanism having a composite structure where an electric-heating material film made of silicide, Si or a mixture of silicide and Si is fused to the ceramic substrate. Thus, the present invention has a high industrial value by solving the problems that the electric-heating material is brittle and softens at a high temperature are mitigated, and provides a thin heater film for higher adhesion strength which prevents peel-off, higher oxidation resistance in air atmosphere, high durability to quick heating and high temperatures, long-term durability and simple construction for low-cost production. Further, in Paragraph [0080], Miyata expressly states that the material becomes polycrystal of Si when the composition is 100% Si.   
Miyata then goes on to describe: Because the composition of (1) has higher thermal expansion coefficient and lower electrical resistance, thinner film is necessary in order to decrease the thermal stress and increase the electrical resistance. The film thickness is preferably 20 micro meter or less and most preferably 10 micro meter or less (see Paragraph [0090]).
Accordingly, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of manufacturing the heating element, as taught by Miyata, with the heating member of Liu, in order to obtain a uniform film having higher electrical resistance, as motivated by Miyata in Paragraph [0170].
Regarding the claimed limitations “the thin layer has a thickness equal to or smaller than 10 µm”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Liu and Miyata such that the thickness being equal to or smaller than 10 µm because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
	Thus modified, one skilled in the art would have been reasonably appraised that the thin layer would be further made of monocrystalline, polycrystalline, or amorphous material and/or would be further having a thickness equal to or smaller than 10 µm, as instantly claimed.
Regarding claim 2, Liu and Miyata substantially disclose the heating element as claimed and detailed above. Additionally, as presented in annotated Figure 2, Liu evidently illustrates as how the heating element 50 being formed as a cylinder, wherein the first E1 and second E2 axial ends are being at least partially open and/or being  
Regarding claim 3, Liu and Miyata substantially disclose the heating element, as claimed and detailed above.
Further, Liu discloses a fluid pump (pump 10, as seen in annotated Figure 2 above) comprising a fluid pump casing (housing 60, as detailed in Paragraph [0039]) having a cylindrical body portion (housing 60 is substantially barrel-shaped, including a substantially cylindrical lateral wall 61, as noted in Paragraph [0039]) providing a pump chamber (chamber 66) with a cylindrical wall (with substantially cylindrical lateral wall 61, see Paragraph [0040]) a bottom part (base 20, see Paragraphs [0036] and [0042]) and a top part (end ring 62 which is extending radially inward from an axial end of the lateral wall 61, as discussed in Paragraph [0039]), an inlet (intake tube 63, see Paragraph [0040]) and an outlet (discharge port 64, as presented in Paragraph [0040]) to the pump chamber (66), 
an impeller (impeller 40, as presented in Paragraphs [0037] & [0040]) rotatably mounted about its axis (the impeller 40, which is fixed to the shaft of the motor 30, is being rotatably arranged with respect to the pump's longitudinal axis AA, as presented in annotated Figure 3) within the pump chamber (within the pumping chamber 66), the impeller (impeller 40) having a central hub (central hub H41, which is defined by the lower cover 41, as shown in annotated Figure 3 and described in Paragraph [0037) with (with a plurality of blades 42 extending from the cover 41, as detailed in Paragraph [0037]) from the central hub (H41).
Specifically, in Paragraph [0043], Liu explicitly teaches: In operation, the impeller 40 sucks liquid into the chamber 66 via the intake tube 63 and discharges it radially outwards as a result of centrifugal force. The moving speed of the liquid flow is accelerated due to the inner diameter gradually becoming smaller. The guide blades 72 of the guide mechanism 65 then transfer part of rotary motion of the liquid flow into vertical motion. Therefore, the liquid flows to the discharge port 64 in a spiral way through a first passage 12 formed between the inner surface of the heating member 50 and the outer surface of the intake tube 63. 

    PNG
    media_image2.png
    819
    863
    media_image2.png
    Greyscale


However, Liu does not explicitly disclose the particular heating element as recited in claim 1. Nevertheless, as discussed in claim 1, Miyata in the same field of endeavor successfully performs a method of manufacturing an electric heating element. Specifically, in Paragraph [0299], Miyata teaches: the electric heating element of the present invention comprises an electrically heat generating mechanism having a composite structure where an electric-heating material film made of silicide, Si or a mixture of silicide and Si is fused to the ceramic substrate. Thus, the present invention has a high industrial value by solving the problems that the electric-heating material is brittle and softens at a high temperature are mitigated, and provides a thin heater film for higher adhesion strength which prevents peel-off, higher oxidation resistance in air atmosphere, high durability to quick heating and high temperatures, long-term durability and simple construction for low-cost production. Further, in Paragraph [0080], Miyata expressly states that the material becomes polycrystal of Si when the composition is 100% Si.   
Miyata then goes to describe: Because the composition of (1) has higher thermal expansion coefficient and lower electrical resistance, thinner film is necessary in order to decrease the thermal stress and increase the electrical resistance. The film thickness is preferably 20 micro meter or less and most preferably 10 micro meter or less (see Paragraph [0090]).

Thus modified, one skilled in the art would have been surely appraised that rotation of the impeller would be further causing transference of a fluid admitted into the pump chamber via the inlet through the pump chamber along the cylindrical wall towards the outlet, wherein the cylindrical wall comprises a heating element according to claim 1, as instantly claimed.
Regarding claim 6, Liu and Miyata substantially disclose the heating element, as claimed and detailed above. Additionally, Liu exhibits a guide mechanism 65 that, as stated in Paragraph [0041], includes a ring 71 and a number of angled guide blades 72 extending radially outward from the ring 71. Especially, in Paragraph [0045], Liu further details that the housing 60 includes a spiral rib 77 protruding from the inner surface of the lateral wall 61 for guiding the liquid in the second passage 14 to flow to the discharge port 64 in a spiral way. In this case, as stated in Paragraph [0045], Liu specifies: since liquid flows in both first and second passages 12, 14 in a spiral way, the time both liquid flows remain in contact with the heating member 50 is relatively longer, compared to the liquid flows passed the heating member 50 in a straight line.  
As such, one of ordinary skill in the art would surely recognize that fluid guide elements spirally or helically being positioned inside the pump chamber to guide the fluid towards the outlet, as instantly claimed.
Regarding claim 7, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. Additionally, Liu explicitly teaches that the housing 60 further includes a spiral rib 77 protruding from the inner surface of the lateral wall 61 for guiding the liquid in the second passage 14 to flow to the discharge port 64 in a spiral way. In other words, one of ordinary skill in the art would surely recognize that the fluid guide elements defined by the spiral rib 77 being positioned on an outer wall of the inlet or positioned at an inner side of the cylindrical wall or lateral wall 61 of the pump chamber 66, as instantly claimed.
Regarding claim 16, Liu and Miyata substantially disclose the heating element, as claimed and detailed above.
Additionally, Miyata expressly states that an electric heating element formed on an insulating ceramic substrate (see Abstract).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the substrate from the ceramic material, as taught by Miyata since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised to
further provide the substrate being formed of a glass, quartz glass, or ceramic, as
instantly claimed.  
Regarding claim 17, Liu and Miyata substantially disclose the heating element, as claimed and detailed above. Additionally, in Paragraph [0201], Miyata especially teaches that The above-mentioned substrate made of aluminum nitride, silicon nitride, silicon carbide or alumina is coated with a paste of metallic powder having the following composition (shown in Table 1) mixed with ethanol solution of polyvinyl alcohol, in an area 2 mm wide and 22 mm long as shown in FIG. 13. This is laminated with a ceramic substrate having holes (1 mm in diameter) on both ends as shown in FIG. 14, with the assembly being dried and then heated to melt and fuse as shown in FIG. 15. The holes are separated 20 mm apart. Further, in Paragraph [0216], Miyata specifies: Si powder (particle size under 325-mesh) mixed with ethanol solution of polyvinyl alcohol into a paste was printed to the surface of the aluminum nitride substrate in a circuit pattern shown in FIG. 16. Width of the circuit was 10 mm and space between adjacent circuits was 5 mm.
Thus modified, one skilled in the art would have been reasonably appraised that
the electrical contacts would be further made of conductive ink or an electrically-conductive paste, as instantly claimed.
10.	Claims 4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Miyata, and further in view of Badafem et al. (hereinafter “Badafem”) (Pub. No.: US 2015/0044073 A1).
Regarding claims 4 and 20-21, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. 
Additionally, as depicted in annotated Figure 3, Liu evidently illustrates as how the heating element 50 is being surrounded by the cylindrical lateral wall 61 of the fluid pump casing 60.
Although the combination of Liu and Miyata discloses the vast majority of Applicant's claimed elements, it does not explicitly disclose a heating reflector that is provided between the heating element and the cylindrical wall of the fluid pump casing.

Badafem in the same field of endeavor teaches another pump 10, wherein the pump body is provided with an annular shield surrounding the outer surface of the annular sidewall (see Paragraph [0014]).

    PNG
    media_image3.png
    707
    548
    media_image3.png
    Greyscale

As shown in annotated Figure 5, Badafem successfully demonstrates as how the end cap 46 is being provided with a thermal insulating layer 57 that is disposed between annular shield 55 and annular sidewall 47. Especially, in Paragraph [0036], Badafem further notes that the thermal insulating layer covers the outer surface of annular sidewall 47. 

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an annular shield and a heating element surrounded by the pump casing, as taught by Badafem, to the fluid pump of Liu/Miyata, in order to reduce or eliminate the heat dissipating from annular sidewall to air, as motivated by Badafem in Paragraph [0035].
Thus modified, one skilled in the art would have been reasonably appraised that the heating element would be further surrounded by the fluid pump casing and/or a heating reflector or annular shield would be further provided between the heating element and the cylindrical wall of the fluid pump casing and/or would be further grounded, as instantly claimed.
Furthermore, regarding the claimed limitations “the heating reflector has a smooth finish at least on a side facing the heating element” (claim 20), It is noted that applicant has not disclosed that using a heating reflector with a smooth finish at least on a side facing the heating element results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the heating reflector, as taught by Badafem (element 55). Accordingly, absent persuasive evidence that the smooth finish is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Regarding claim 19, Liu, Miyata and Badafem substantially disclose the fluid pump, as claimed and detailed above. Moreover, in Paragraph [0031], Weber expressly states that “a similar pump casing is known from EP 2 150 165 A, with regard to the design from two plastic sections”. 
Further, with regard to the limitation “the fluid pump casing is made of plastic, the heating reflector is made of metal, or both” it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such a metal and/or plastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Miyata, and further in view of Ishikawa et al. (hereinafter “Ishikawa”) (Patent No.: US 9,714,664 B2).
Regarding claim 5, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. The combination of Liu and Miyata does not explicitly disclose that the impeller comprises a lid with vanes positioned on a side of the lid that is facing away from the impeller.
Nonetheless, Ishikawa successfully demonstrates an impeller in which a plurality of vanes are provided so as to overlap each other back and forth as viewed in the direction of axis has a first impeller part on a front side and a second impeller part on a rear side (see Abstract). 


    PNG
    media_image4.png
    398
    712
    media_image4.png
    Greyscale

Clearly, as shown in annotated Figure 21, Ishikawa evidently illustrates the cover or lid portion 1005 that rotates together with the impeller 1004, wherein the lid portion 1005 comprises vanes 1003 that are certainly positioned on a side of the lid that is facing away from the impeller 1004.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an impeller, as taught by Ishikawa, to the fluid pump of Liu/ Miyata, in order to provide an impeller which is easy to be fabricated and is highly strong and which has high rotation accuracy, as motivated by Ishikawa in column 1 lines 55-57.
Thus modified, one skilled in the art would have been reasonably appraised that the impeller would be further comprising a lid with vanes positioned on a side of the lid that is facing away from the impeller, wherein the lid would be further rotating together with the impeller and the vanes of the lid would be further positioned in the same direction as the vanes of the impeller, as instantly claimed.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Miyata, and further in view of Weber et al. (hereinafter “Weber”) (Pub. No.: US 2013/0022455 A1). 
Regarding claim 8, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. 
However, the combination of Liu and Miyata does not explicitly disclose an inner cylinder that is positioned between the inlet and the fluid pump casing forming an inner chamber and an outer chamber. 
Nonetheless, fluid pumps having the claimed structure are notoriously well-known in the art, as taught by Weber. Weber in the same field of endeavor teaches another fluid pump, wherein an intermediate wall 34 extends inside the pump chamber 24 between a radially inner inside wall 25 of the top section 17 and the outside wall 30 or the heating device 26, which also forms a large part of the outside wall (see Paragraph [0035]).
Further, Weber also details: Therefore, it is also easy to see that the flow cross section for the fluid which is delivered by the pump 11--the flow direction of which is indicated by the arrows--is increased only after the transition from an inner region 37 between inside wall 25 and intermediate wall 34 into an outer region between intermediate wall 34 and outside wall 30 or heating device 26, in fact may be approximately doubled. This, however, as has been already described previously, can also be otherwise, for example the cross sections of the inner region 37 and the outer region 39 can be approximately of equal size or the cross section of the outer region 39 can even be smaller. It is to be observed in the case of the flow arrows that they do not show the rotational movement of the water in the manner of a swirling motion for reasons of clarity. It should be clear in all cases, however, that the delivered water also makes several rotations or circulations in the inner region 37 and outer region 39 before reaching the water outlet 32. 

[AltContent: textbox (Heating device 26 that merges into an outside wall 30)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


In fact, Weber surely exhibits as how an inner cylinder positioned between the inlet 19 and the fluid pump casing 13 forming an inner chamber 37 and an outer chamber 39, wherein the inlet 19 is positioned at an end of the pump chamber 24 opposing the impeller 21 and the outlet 32 is positioned at the other side of the pump chamber 24, wherein the inner cylinder comprises an opening that is defined by transitional region connecting the inner chamber 37 and the outer chamber 39 at the end of the pump chamber opposing the impeller, wherein the fluid guide elements are at least provided at an outer wall of the inner chamber, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of

Regarding claim 18, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. 
However, the combination of Liu and Miyata does not explicitly disclose that the heating element is being adapted to form an outer wall of a pump chamber of the fluid pump.
Nonetheless, fluid pumps having the claimed structure are notoriously well-known in the art, as taught by Weber. Weber in the same field of endeavor teaches another fluid pump having a heating device 26, which is designed as an essentially encompassing metal ring and being connected with sealing effect as the outside wall (see Paragraph [0033]). With reference to annotated Figure 1, Weber explicitly teaches that the heating device 26 merges into an outside wall 30 of a bottom section 18 which also forms, or has, the pump bottom 22.
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of
using a heating device, as taught by Weber, in the Liu/ Miyata fluid pump, as part of an obvious combination of known prior art structures, in this case the use of a heating device in fluid pumps to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable being unpatentable over Liu in view of Miyata, and further in view of Hooper (Patent No.: US 2,491,266 A1).
Regarding claim 9, Liu and Miyata substantially disclose the fluid pump, as claimed and detailed above. 
However, the combination of Liu and Miyata does not explicitly disclose one or more metal bands that are being in direct contact with the electrical contacts provided on top of the thin layer.
Nevertheless, the use of metal bands in a fluid system is notoriously well known in the art, as taught by Hooper. Hooper successfully demonstrates as how an electric heating element 5 is being adapted to be maintained in position in contact with the surface of the water tank 2 by means of a segmental band 21 (see column 3 lines 25-36). As best seen immediately below, Hooper evidently illustrates as how the electric heating element 5 is being provided with electrical conductors 12 which, conveniently, are connected to a thermostatic control element 15 and to a supply source of electric energy (see column 3 lines 30-36).
Furthermore, Hooper, in column 6 lines 22-35, especially states that a segmental flexible metallic band rigidly connected at one end to said studs, said segmental band being of a length substantially co-extensive with said electric heating element and adapted to overlie and hold said electric heating element in predetermined position.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using connectors and bands, as taught by Hooper, to the fluid pump of Liu/ Miyata, as part of an obvious combination of known prior art structures, in this case the use of connectors and/or bands in fluid pumps to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that one or more metal bands being in direct contact with the electrical contacts would be .
Response to Arguments
14.	Applicant's arguments filed 03/22/2021 have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  


/LILYA PEKARSKAYA/Examiner, Art Unit 3746